DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 12, 17, and 20, the prior art of record, specifically Story et al. (US Patent Application Publication #2019/0090189) teaches a receiver configured to provide an activation signal to a device in order to transition the device from a dormant state to an operative state (Paragraphs 0039 and 0110), wherein the receiver comprises: 
 	Yun (US 2012/0077538) teaches a sensor, being one of an optical sensor, an acoustic sensor, and a magnetic field sensor, wherein the sensor is configured to receive a wireless signal from an external source and to generate a detector signal in response to the received wireless signal (Paragraph 0025).  
 	Densham (US 2009/0140870) teaches a super regenerative oscillator (SRO), circuit, electrically coupled to the sensor to receive the detector signal (Paragraphs 0029 and 0044). 
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach oscillator configured to electrically oscillate with a constant SRO frequency and with a SRO amplitude that changes when a carrier frequency of the detector signal substantially matches the SRO frequency, and a processing device, 
Dependent claims 2-11, 13-16, and 18-19 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Neal, III et al. (US Patent #8,933,650), Donohue (US Patent #7,010,076), Chen et al. (US 2007/0035517), Radivojevic et al. (US 2010/0214267), Kosht et al. (US 2011/0140908), Burke (US 2012/0269360), Lin (US 2013/0176467), Yang et al. (US 2015/0133148), Ito (US 2015/0358149), Khazanov et al. (US 2017/0070959), Churavy et al. (US 2017/0322562), Wolfson (US 2018/0172304), and Siu et al. (US 2019/0104282).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132